USCA4 Appeal: 21-4082      Doc: 60         Filed: 07/21/2022     Pg: 1 of 13




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4082


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DEWAN ANTONIO GARRIS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00285-RJC-DCK-1)


        Argued: May 5, 2022                                               Decided: July 21, 2022


        Before KING and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion. Judge
        Richardson wrote a dissenting opinion.


        ARGUED: Megan Coyle Hoffman, FEDERAL DEFENDERS OF WESTERN NORTH
        CAROLINA, INC., Charlotte, North Carolina, for Appellant. Samir H. Doshi, UNITED
        STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF:
        Anthony Martinez, Federal Public Defender, FEDERAL DEFENDERS OF WESTERN
        NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant. William T. Stetzer,
        Acting United States Attorney, Anthony J. Enright, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4082      Doc: 60          Filed: 07/21/2022     Pg: 2 of 13




        PER CURIAM:

               Dewan Antonio Garris appeals from the judgment of conviction and the sentence

        imposed against him in February 2021 in the Western District of North Carolina. The

        sentencing followed a bench trial on a charge against Garris of possessing a firearm as a

        convicted felon, in contravention of 18 U.S.C. § 922(g). As explained herein, we find merit

        as to one of Garris’s appellate contentions: that the sentencing court procedurally erred in

        imposing seven discretionary conditions of supervised release (the “challenged

        conditions”). 1 Accordingly, we affirm Garris’s conviction, vacate his sentence with respect

        to the challenged conditions, and remand for resentencing.



                                                      I.

               As shown by the evidence, in the early morning hours of July 4, 2018, Garris was

        arrested by the Charlotte-Mecklenburg County Police Department on various state law

        offenses. After Garris was apprehended, the authorities searched two backpacks that were

        in his possession and discovered a firearm in each backpack. A grand jury in the Western

        District of North Carolina indicted Garris in August 2018 on the firearm offense, in

        violation of 18 U.S.C. § 922(g).




               1
                 In challenging his conviction, Garris argues that the district court erred in denying
        his motion — on Fourth and Fifth Amendment grounds — to suppress evidence that
        resulted from his arrest. We have considered those contentions and conclude, without
        further discussion herein, that they lack merit.

                                                      2
USCA4 Appeal: 21-4082      Doc: 60          Filed: 07/21/2022     Pg: 3 of 13




               After conducting the bench trial in July 2019, the district court found Garris guilty

        of the firearm charge. On September 17, 2019, the probation office filed the relevant

        Presentence Investigation Report (the “PSR”), which indicated that Garris was eligible for

        a term of supervised release. See J.A. 302. 2 Although the PSR provided that “[t]he

        Probation Officer has not identified any special conditions that will be included as part of

        the recommendation to the Court at this time,” it instructed Garris to “refer to [a standing

        order at] http://www.ncwp.uscourts.gov to view all mandatory and standard conditions

        adopted by this Court.” Id. at 304. 3

               When Garris was sentenced on January 26, 2021, a newly issued district court

        standing order provided for 21 standard discretionary conditions of supervised release, to

        be imposed “for all such terms of supervised release . . . given on or after January 1, 2021,

        unless affirmatively omitted or altered by the presiding judge.” See In re: Mandatory &

        Discretionary Conditions of Probation & Supervised Release, No. 3:21-mc-00003, at 1

        (W.D.N.C. Jan. 11, 2021), ECF No. 2 (the “Standing Order”). The Standing Order’s

        discretionary conditions included the challenged conditions: Condition 7 (prohibiting

        Garris from leaving the judicial district); Condition 8 (requiring Garris to truthfully answer

        all questions from the probation office); Condition 9 (requiring Garris to live at a place

        approved by the probation office); Condition 12 (prohibiting Garris from communicating


               2
                 Citations herein to “J.A. __” refer to the contents of the Joint Appendix filed by
        the parties in this appeal.

               We observe that the standing order in effect at the time the PSR was filed in
               3

        September 2019 is not in the record on appeal.

                                                      3
USCA4 Appeal: 21-4082      Doc: 60         Filed: 07/21/2022     Pg: 4 of 13




        or interacting with known felons without permission from the probation office); Condition

        16 (prohibiting Garris from “excessive use of alcohol”); Condition 17 (requiring Garris to

        participate in drug treatment “if directed” by the probation office); and Condition 18

        (requiring Garris to submit to searches by the probation office without a warrant based

        upon a showing of reasonable suspicion). See J.A. 277. 4

               During the sentencing hearing, Garris’s lawyer interposed numerous objections to

        the challenged conditions. First, Garris asserted that Conditions 7, 9, 12, 16, and 17 each

        constitute an impermissible delegation of the court’s Article III judicial authority to its

        Probation Officer. Additionally, Garris contended that Condition 7 lacks a “knowingly”

        mens rea requirement, as contemplated by the Sentencing Guidelines. See J.A. 253. He

        also argued that Condition 8 contravenes his “Fifth Amendment right against self-

        incrimination” and has no connection with the circumstances of his case. Id. Moreover,

        Garris maintained that Conditions 9 and 16 are void for vagueness because they fail to

        provide adequate notice of permissible or prohibited conduct. And he asserted that

        Condition 18 allows “arbitrary intrusions by law enforcement,” provides the probation

        officer with unlimited access to his personal information and, under the Guidelines, is

        applicable only to sex offenders. Id. at 256.




               4
                For purposes of this appeal, we refer to the challenged conditions as they are
        numerically expressed in the final judgment. See J.A. 277. Those descriptions differ
        somewhat from the system used in the Standing Order.

                                                        4
USCA4 Appeal: 21-4082      Doc: 60         Filed: 07/21/2022      Pg: 5 of 13




               In pronouncing Garris’s sentence, the district court imposed the challenged

        conditions, along with 12 other discretionary conditions set forth in the Standing Order.

        The court sustained Garris’s objections to two discretionary conditions. 5

               On the merits of the challenged conditions, the sentencing court briefly discussed

        and rejected one of Garris’s contentions — that five of the challenged conditions constitute

        an impermissible delegation of the court’s Article III authority to the Probation Officer. In

        so ruling, the court did not specifically address that contention as it relates to any of the

        challenged conditions. The court did not discuss Garris’s other objections to the challenged

        conditions.

               In collectively stating its reasons for imposing 19 of the discretionary conditions

        (including the challenged conditions), the sentencing court explained that each of those

        conditions is

               reasonably related to the nature and circumstances of the offense, the
               characteristics of the defendant, the need to afford adequate deterrence to
               criminal conduct, and to protect the public from further crimes of Mr. Garris,
               as well as to provide him with needed educational and vocational training,
               medical care, or other correctional treatment, in the most effective manner.

        See J.A. 271. The court explained that each of the discretionary conditions involve “no

        greater deprivation of liberty than is reasonably necessary for the purposes listed in [18

        U.S.C. §] 3553(a)” and are “consistent with pertinent policy statements of the Sentencing


               5
                 Before assessing the merits of Garris’s objections to the Standing Order’s
        discretionary conditions, the district court suggested that the objections interposed by
        Garris were untimely, because they were not made in writing prior to the sentencing
        hearing. Nevertheless, the court apparently rejected the objections solely on their merits
        and not on timeliness grounds.

                                                     5
USCA4 Appeal: 21-4082      Doc: 60         Filed: 07/21/2022      Pg: 6 of 13




        Commission.” Id. In so doing, the court “incorporate[d], by reference, the details

        previously stated about [Garris’s] history and characteristics, his serious criminal history,

        the very serious nature of the [§] 922(g) felony criminal conduct, and the information

        contained in the [PSR].” Id. at 272. And the court explained that it considered information

        from “the bench trial, and the suppression hearing, and the relationship that [the § 3553(a)]

        factors suggest for the purposes of sentencing applicable to supervised release.” Id.

               Finally, the district court sentenced Garris to 51 months of imprisonment, to be

        followed by a two-year term of supervised release. Garris has noted this appeal, and we

        possess jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291.



                                                     II.

               In his appeal, Garris maintains that the sentencing court erred in imposing the

        challenged conditions, in that those conditions are neither procedurally nor substantively

        reasonable. We review the imposition of supervised release conditions for abuse of

        discretion. See United States v. Worley, 685 F.3d 404, 407 (4th Cir. 2012).

               Relevant here, “[a] sentencing court must craft conditions of supervised release that

        comply with the requirements listed in 18 U.S.C. § 3583(d).” See United States v. Ellis,

        984 F.3d 1092, 1098 (4th Cir. 2021).         Section 3583(d) requires that conditions of

        supervised release be: (1) “reasonably related” to the nature and circumstances of the

        offense, the history and characteristics of the defendant, and the statutory goals of

        deterrence, protection of the public, and rehabilitation; (2) “no greater [a] deprivation of

        liberty than is reasonably necessary” to achieve those statutory goals; and (3) consistent

                                                     6
USCA4 Appeal: 21-4082        Doc: 60       Filed: 07/21/2022      Pg: 7 of 13




        with the Sentencing Commission’s pertinent policy statements. See 18 U.S.C. § 3583(d);

        see also United States v. McMiller, 954 F.3d 670, 676 (4th Cir. 2020). Crucially, any

        supervised release condition imposed must be both procedurally and substantively

        reasonable. See United States v. Arbaugh, 951 F.3d 167, 178-79 (4th Cir. 2020).

                                                     A.

               First and foremost, Garris maintains that the sentencing court committed procedural

        error in overruling his objections to the challenged conditions by failing to address his

        nonfrivolous arguments “head-on,” as required by our decision of July 21, 2021, in United

        States v. Boyd — which the court did not have the benefit of at the time it sentenced Garris.

        See 5 F.4th 550, 559 (4th Cir. 2021) (internal quotation marks omitted). On that score, we

        agree with Garris.

                                                     1.

               We have recognized that procedural reasonableness requires that a sentencing court

        “adequately explain its decision and its reasons for imposing” discretionary conditions of

        supervised release. See Worley, 685 F.3d at 407. Our Boyd decision made clear that

        sentencing courts must make individualized assessments based upon the facts and

        “adequately [explain] its reasons for imposing certain conditions.” See 5 F.4th at 557

        (internal quotation marks omitted). As we have said, “a talismanic recitation of the

        [§] 3553(a) factors without application to the defendant being sentenced does not

        demonstrate reasoned decisionmaking or provide an adequate basis for appellate review.”

        See United States v. Carter, 564 F.3d 325, 329 (4th Cir. 2009).



                                                     7
USCA4 Appeal: 21-4082      Doc: 60         Filed: 07/21/2022      Pg: 8 of 13




               Moreover, we explained in Boyd that “[w]hen a defendant presents [nonfrivolous]

        reasons for imposing a different sentence, the sentencing court must address or consider

        them and explain why it has rejected them.” See 5 F.4th at 557 (internal quotation marks

        omitted). In that regard, “where a defendant makes nonfrivolous objections that cast doubt

        on compliance with § 3583(d), the district court must address them head-on.” Id. at 559

        (internal quotation marks omitted). If the court “fails to do so, we will vacate the sentence

        and remand for resentencing unless context makes the court’s reasons for rejecting the

        nonfrivolous objections patently obvious.” Id. (internal quotation marks omitted).

                                                     2.

               During his sentencing hearing, Garris presented the sentencing court with

        nonfrivolous arguments supporting his objections to the challenged conditions. See J.A.

        252-57. 6 Nevertheless, the court summarily overruled Garris’s objections to the challenged

        conditions and simply stated that each of the 19 discretionary conditions of supervised

        release it imposed comply with the terms of 18 U.S.C. § 3583(d). The court then recited

        that each of the discretionary conditions involve “no greater deprivation of liberty than is




               6
                We observe that Garris maintained before the sentencing court that Condition 18
        was impermissible because it authorized the probation office to conduct warrantless
        searches without even reasonable suspicion. Although the court rejected that objection at
        sentencing in January 2021, Garris’s position — that Condition 18 was impermissible —
        was adopted in the Western District of North Carolina in a September 2021 order pertaining
        to conditions of supervised release. See In re: Mandatory & Discretionary Conditions of
        Probation & Supervised Release, No. 3:21-mc-00003, at 4 (W.D.N.C. Sept. 30, 2021),
        ECF No. 4.

                                                     8
USCA4 Appeal: 21-4082      Doc: 60          Filed: 07/21/2022     Pg: 9 of 13




        reasonably necessary for the purposes listed in [§] 3553(a)” and are “consistent with

        pertinent policy statements of the Sentencing Commission.” Id. at 271.

               In these circumstances, the sentencing court failed to sufficiently explain why it had

        rejected Garris’s nonfrivolous arguments as to the challenged conditions. Although the

        court considered the facts underlying Garris’s case in imposing the discretionary conditions

        (including the challenged conditions), it was obliged to do more. That is, before the court

        could impose the challenged conditions, it should have assessed Garris’s nonfrivolous

        arguments on those conditions and “explain[ed] why it . . . rejected them.” See Boyd, 5

        F.4th at 557 (internal quotation marks omitted). To the extent the court discussed why it

        had rejected the merits of Garris’s delegation argument, it did so without addressing that

        contention as it relates to any of the challenged conditions.

               Put most simply, the sentencing court was required to address each of Garris’s

        nonfrivolous arguments as to the challenged conditions — as the Boyd case said — “head-

        on.” See 5 F.4th at 559 (internal quotation marks omitted). And we are unable to perceive

        that “context” renders the court’s reasons for rejecting Garris’s contentions “patently

        obvious.” Id. Thus, the challenged conditions were erroneously imposed in contravention

        of Boyd, and we vacate Garris’s sentence as to those conditions and remand for

        resentencing. 7


               7
                 Had the sentencing court failed to orally pronounce the discretionary conditions at
        the January 2021 hearing — but included them in a final judgment — we would vacate the
        entirety of Garris’s sentence. See United States v. Rogers, 961 F.3d 291 (4th Cir. 2020);
        United States v. Singletary, 984 F.3d 341 (4th Cir. 2021). But in circumstances such as
        these, when the court pronounces discretionary conditions of supervised release at the
        (Continued)
                                                      9
USCA4 Appeal: 21-4082      Doc: 60         Filed: 07/21/2022      Pg: 10 of 13




                                                     B.

               Garris also maintains that the challenged conditions are substantively unreasonable,

        thereby warranting further relief. Because the challenged conditions are procedurally

        unreasonable, however, “we cannot . . . review the conditions for substantive

        reasonableness.” See Boyd, 5 F.4th at 560 n.10. Accordingly, we refrain from conducting

        a substantive reasonableness inquiry. 8




        sentencing hearing but fails to explain its rejection of the defendant’s nonfrivolous
        objections thereto, the proper remedy is to vacate the sentence only as to the procedurally
        unreasonable conditions. See Boyd, 5 F.4th at 560 n.11; see also United States v. Hardin,
        998 F.3d 582, 593 n.14 (4th Cir. 2021), cert. denied, 142 S. Ct. 779 (2022).
               8
                 Our dissenting colleague is of the view that the sentencing court rejected Garris’s
        objections to the challenged conditions as untimely, in that they were not presented in
        writing when the PSR was filed in September 2019. We do not, however, read the record
        that way. See supra note 5. The government apparently does not agree with the dissent’s
        interpretation either, given that the government has not raised the issue of timeliness on
        appeal. In any event, there was good reason for the court not to rely on timeliness as a
        ground to reject Garris’s objections. The Standing Order setting forth the challenged
        conditions was issued just prior to Garris’s sentencing in January 2021, raising the question
        of how Garris could have lodged his objections 16 months earlier in September 2019.
        Additionally, courts widely accept — and, in fact, encourage — oral objections interposed
        by a defendant at a sentencing hearing. See, e.g., Fed. R. Crim. P. 32(i)(1)(D) (recognizing
        that a sentencing court “may, for good cause, allow a party to make a new objection at any
        time before sentence is imposed”); Irizarry v. United States, 553 U.S. 708, 715 (2008)
        (recognizing that courts should give the parties “an adequate opportunity to confront and
        debate the relevant issues” at sentencing hearings); Boyd, 5 F.4th at 557 (recognizing that
        oral objections to discretionary conditions of supervised release — lodged initially at
        sentencing — are sufficient to preserve arguments for appellate review if presented with
        reasonable degree of specificity).

                                                     10
USCA4 Appeal: 21-4082     Doc: 60         Filed: 07/21/2022       Pg: 11 of 13




                                                  III.

              Pursuant to the foregoing, we affirm Garris’s conviction, vacate his sentence as to

        the challenged conditions, and remand for resentencing.

                                                                            AFFIRMED IN PART,
                                                                             VACATED IN PART,
                                                                              AND REMANDED




                                                   11
USCA4 Appeal: 21-4082         Doc: 60         Filed: 07/21/2022     Pg: 12 of 13




        RICHARDSON, Circuit Judge, dissenting:

                  On September 17, 2019, recent convict Dewan Antonio Garris received a copy of a

        presentence report, informing him he would be subject to the Western District of North

        Carolina’s standard conditions of supervised release. 1 Rather than submitting written

        objections to those conditions within two weeks, as required by rule, he waited until the

        day of his sentencing hearing, sixteen months later. Then, his counsel orally rattled off (by

        my count) seventeen untimely objections. The majority says that the district court excused

        the untimeliness of these objections. Majority Op. 5 n.5. But I disagree. The court instead

        stated:

                  The Court will note that the objections to the standard conditions appear to
                  the Court to be untimely. If they were properly filed with respect to
                  objections to the Presentence Report, this would have given the probation
                  officer and the U.S. Attorney’s office adequate time to address the various
                  issues raised by the defendant with respect to the conditions. So, the Court
                  will deny the objection to the standard conditions — the discretionary
                  conditions set forth in the standard conditions of supervised release adopted
                  in the Western District of North Carolina.

        J.A. 270–71. The court then moved on to other arguments: “The Court, also on the merits,

        denies the impermissible delegation argument, . . .” Id. (emphasis added).




                At that time, the standard conditions of supervised release for the district were
                  1

        contained in a December 2016 standing order. See Standard Conditions of Probation and
        Supervised Release, Misc. Order 3:16-MC-221 (M.D.N.C. Dec. 8, 2016) (saved as ECF
        opinion attachment). The conditions contained in this standing order were identical to the
        ones Garris was sentenced under in all respects pertinent to his objections. So Garris was
        not ambushed by materially new conditions after the PSR objection period had passed. See
        Majority Op. 10 n.8.

                                                       12
USCA4 Appeal: 21-4082       Doc: 60         Filed: 07/21/2022     Pg: 13 of 13




               Nothing more needed to be said to meet Garris’s untimely objections “head-on.”

        The district court’s alternative grounds (“also on the merits”) for denying some objections

        does not nullify its timeliness ruling. And where the district judge did excuse untimeliness,

        he specifically noted he was excusing two specific objections. J.A. 271 (“Number 19 and

        number 23, the Court will grant the objections to those, notwithstanding the timeliness of

        those objections.”).

               Over the past several years, our court has held district court judges to ever higher

        procedural standards, insisting that they respond to defendants’ nonfrivolous sentencing

        arguments in detail. It is only sensible that those judges should, in turn, be able to hold

        defendants to their own procedural obligation—that they make those objections and

        arguments in a timely manner to enable the detailed responses we require. Garris simply

        failed to do so. So I respectfully dissent.




                                                      13